Per Curiam:

Certiorari was granted in this case, 333 U. S. 831, because of petitioner’s serious claim that he was denied the assistance of counsel under circumstances which constitute a disregard of the safeguards to which he was entitled under the Due Process Clause of the Fourteenth Amendment. After hearing argument, wé continued the cause to enable the Supreme . Court of Illinois to advise us whether its affirmance of petitioner’s conviction was intended to rest on an adequate independent State ground or 'whether decision of the claim under the Fourteenth Amendment was necessary to its judgment inasmuch as it was urged on behalf of Illinois that the constitutional claim was not properly before, the Illinois Supreme Court on writ of error, but must be pursued in Illinois by habeas corpus. 334 U. S. 804. That Court’s response in People v. Loftus, 400 Ill. 432, 81 N. E. 2d 495,.makes it clear that its judgment rested upon an independent State ground. The writ of certiorari heretofore granted is therefore dismissed.